DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinger et al. (Zinger), U.S. Patent Pub. No. 2020/0025629.
Regarding claims 1, 10 and 18, Zinger discloses a computer-implemented method and a non-transitory CRM (0580) for performing node-based operations within a wireless network (0582-0583), the method comprising: connecting a root battery powered device (BPD) node (with an inherent memory and processor) to a main network component that resides within a main network of the wireless network (0481-0482), wherein the main network implements a first network protocol (0142); connecting the root BPD node to one or more descendant BPD nodes (0221), wherein the root BPD node and the one or more descendant BPD nodes comprise a BPD subtree within the wireless network (0463); and performing one or more operations at the root BPD node based on a second network protocol that is different than the first network protocol (0106-0107).
Regarding claims 2 and 19, Zinger discloses the computer-implemented method/node of claims 1 and 18, wherein: the first network protocol specifies a first maximum number of nodes that can be included in a subtree of the main network; and the second network protocol specifies a second maximum number of nodes that can be included in the BPD subtree, wherein the second maximum number of nodes is less than the first maximum number of nodes (0136, 0464).
Regarding claim 3, Zinger discloses the computer-implemented method of claim 1, wherein: the first network protocol specifies a first maximum number of node hops that can occur within a subtree of the main network (0374); and the second network protocol specifies a second maximum number of node hops that can occur within the BPD subtree (0374), wherein the second maximum number of node hops is different than the first maximum number of node hops (1174).
Regarding claim 4, Zinger discloses the computer-implemented method of claim 1, wherein: the first network protocol specifies that multiple parent nodes are permitted for each node included in a subtree within the main network (0598); and the second network protocol specifies that a single parent node is permitted for each node included in the BPD subtree (0598).
Regarding claim 5, Zinger discloses the computer-implemented method of claim 1, further comprising generating, at the root BPD node, a routing table comprising one or more entries (0116-0118), wherein each entry corresponds to a descendant BPD node included in the one or more descendant BPD nodes, the entry includes a network address for the descendant BPD node (0182), and the entry includes a network address for a parent node associated with the descendant BPD node (0321).
Regarding claim 6, Zinger discloses the computer-implemented method of claim 1, further comprising determining, at the root BPD node, whether to permit a discovering node to join the BPD subtree based on a routing table generated at the root BPD node and a set of subtree parameters specified by the second network protocol (0116-0118).
Regarding claim 7, Zinger discloses the computer-implemented method of claim 6, wherein determining whether to permit the discovering node to join the BPD subtree comprises determining a first number of node hops between the root BPD node and the discovering node based on a network address of a potential parent node of the discovering node and an entry in the routing table that corresponds to the potential parent node (0116-0118).
Regarding claim 8, Zinger discloses the computer-implemented method of claim 7, wherein the discovering node is not permitted to join the BPD subtree when the first number of node hops exceeds a maximum number of node hops specified in the set of subtree parameters (0466).
Regarding claim 9, Zinger discloses the computer-implemented method of claim 1, further comprising: receiving, at the root BPD node, a first message from the main network component within the main network that specifies a destination node within the BPD subtree (0172); determining a node path from the root BPD node to the destination node based on a routing table generated at the root BPD node (0221); generating a second message that includes the node path (0116-0118); and transmitting the second message to a child node of the root BPD node based on the node path (0221).
Regarding claim 11, Zinger discloses the one or more non-transitory computer-readable media of claim 10, wherein: the first network protocol specifies a first set of parameters that define a structure of a subtree in the main network (0136); and the second network protocol specifies a second set of parameters that define a structure of the BPD subtree, wherein the second set of parameters are different than the first set of parameters (0464).
Regarding claim 12, Zinger discloses the one or more non-transitory computer-readable media of claim 11, further comprising determining, at the root BPD node, whether to permit a discovering node to join the BPD subtree based on the second set of parameters (0116-0118).
Regarding claim 13, Zinger discloses the one or more non-transitory computer-readable media of claim 12, further comprising generating, at the root BPD node, a routing table comprising one or more entries (0116-0118), wherein each entry corresponds to a descendant BPD node included in the one or more descendant BPD nodes (0221), the entry includes a network address for the descendant BPD node (0182), and the entry includes a network address for a parent node associated with the descendant BPD node (0321).
Regarding claim 14, Zinger discloses the one or more non-transitory computer-readable media of claim 13, wherein determining whether to permit the discovering node to join the BPD subtree comprises determining a first number of node hops between the root BPD node and the discovering node based on the routing table (0116-0118).
Regarding claim 15, Zinger discloses the one or more non-transitory computer-readable media of claim 10, further comprising: receiving, at the root BPD node, a first message from the main network component within the main network that specifies a destination node within the BPD subtree (0172); and determining a node path from the root BPD node to the destination node based on a routing table generated at the root BPD node (0116-0118, 0221).
Regarding claim 16, Zinger discloses the one or more non-transitory computer-readable media of claim 15, further comprising: generating a second message that includes the node path; and transmitting the second message to a child node of the root BPD node based on the node path (0221).
Regarding claim 17, Zinger discloses the one or more non-transitory computer-readable media of claim 16, wherein: the first message traverses the main network in accordance with the first network protocol; and the second message traverses the BPD subtree in accordance with the second network protocol (0142).
Regarding claim 20, Zinger discloses the root BPD node of claim 18, wherein the main network component comprises at least one of a main powered device (MPD) node, cellular tower, or eNodeB (0490).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deshmukh, U.S. Patent Pub. No. 2021/0118068, discloses secure tokens for controlling access to resources in a resource distribution network.
Liu et al. U.S. Patent Pub. No. 2021/0100055, discloses a networking method and system for wireless networks.
Jin, U.S. Patent Pub. No. 2020/0145897, discloses a method and device for routing data in 6TiSCH networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646